Title: To George Washington from Beverley Randolph, 4 August 1790
From: Randolph, Beverley
To: Washington, George



Sir,
Richmond [Va.] August 4th 1790

I do myself the honour to forward to you a Copy of a letter with its inclosures received some time past from the Commissioner appointed in behalf of this State to settle her accounts with the United States.
The subject of these papers sir, is of great moment to Virginia—altho’ we are sensible that public Servants should be treated with delicacy yet we feel ourselves bound upon the present occasion to declare, that the enclosed extract from a report made, by two of the Board of Commissioners, appointed for the settlement of Accounts between the United States and individual States, to the House of representatives during their present session, has destroyed all confidence in the impartiality of our Judges.
We wish not to enter into a lengthy discussion of this subject, but shall content ourselves with presenting to you the information which we have received, being well assured that should our jealousy appear to be well founded, care will be taken to remove every cause which may excite suspicion in any of the parties interested in this very important business. I have the honour to be with the highest respect your obedient Servant

Beverley Randolph

